IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0962
                              Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL WILLIAM EUCHNER SR.,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Ida County, Julie Schumacher

(suppression) and Zachary Hindman (trial), Judges.



      A defendant appeals his drug convictions, challenging the district court’s

denial of his motion to suppress and the sufficiency of the evidence at trial.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich (until

withdrawal) and Shellie L. Knipfer, Assistant Appellate Defenders, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Badding, J., and Gamble, S.J.*

Schumacher, J., takes no part.

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


BADDING, Judge.

       While investigating an illegally parked car in an alley, two deputies smelled

marijuana coming from a nearby property owned by Michael Euchner Sr. A search

warrant was issued the next day but not executed until five days after that, at which

time law enforcement found drugs, related paraphernalia, baggies, cash, and

scales.   Euchner unsuccessfully moved to suppress this evidence and was

convicted of possessing both methamphetamine and marijuana with the intent to

deliver and failure to affix a drug-tax stamp. Euchner appeals, claiming the district

court erred in denying his motion to suppress because “plain smell” does not

establish probable cause and the information used to obtain the warrant was stale

by the time it was executed. He also challenges the sufficiency of the evidence to

show he intended to deliver methamphetamine or marijuana.

I.     Background Facts and Proceedings

       At roughly 10:30 p.m. on October 27, 2018, Deputies Alex Ehlers and Kirk

Kinnaman of the Ida County Sheriff’s Office were checking on a vehicle that was

illegally parked in an alley behind Euchner’s residence. A separate building known

as “PC repair” is also located on the property.1 According to the search warrant

application, after Deputy Ehlers got out of his vehicle, he “could smell the odor of

marijuana coming from around the area of the PC repair building. [He] then walked

to the back door of the house and could also smell the odor of marijuana coming

from the back door entrance of the house as well.” Ehlers summoned Deputy

Kinnaman to the area and asked if he could smell the odor. Kinnaman responded


1Later trial testimony disclosed this was a computer repair business owned by
Euchner.
                                         3


that he could smell marijuana “coming from around the PC repair building and from

the back door area as well.” After knocking on the door to the residence and

receiving no response, Deputy Ehlers applied for a search warrant based on the

marijuana smell wafting from the property. The application detailed the deputies’

training and experience with drug cases, noting that both were K9 handlers and

familiar with the smell of marijuana. A magistrate granted the search warrant

application the next day, October 28.

       The warrant was executed five days later, on November 2. As a result of

the evidence obtained from the search, Euchner was charged with various drug

crimes. Euchner filed a motion to suppress, arguing that law enforcement lacked

probable cause to believe that evidence listed on the application, “with the possible

exception of marijuana,” was located on the property and any information

supporting probable cause was stale by the time the warrant was executed. The

district court rejected both arguments in its ruling denying Euchner’s motion.

       The case proceeded to a jury trial in May 2021. Deputies Ehlers and

Kinnaman testified that their investigation of Euchner started when they smelled

burnt marijuana at his property on October 27. Before the warrant was executed,

law enforcement broke up into two teams—one to secure the residence and one

to secure the business. Deputy Ehlers testified that, upon arrival at the property,

he could smell marijuana outside the computer repair building. Ehlers proceeded

to the residence with team one. Inside the home, they found Euchner, his wife,

and another couple at the kitchen table playing cards. Euchner’s son, a female,

and a minor child were found upstairs. No one was present in the business upon

team two’s breach of that building.
                                         4


         After Euchner was read his Miranda rights, Deputy Ehlers asked him to

“take us to the narcotics.” Euchner led them to the computer repair building. Once

there, he pointed the officers to a desk drawer that contained two

methamphetamine pipes and a small bag of marijuana. At this point, Euchner

advised, “I’m just a consumer guys, I’m not like . . . a big bad guy.” In a separate

drawer, Deputy Ehlers found “multiple bundles of baggies,” which he testified “are

used to package narcotics,” and a baggie with methamphetamine in it. Euchner

said he used the baggies to store computer parts, but no baggies with parts were

found.

         All in all, law enforcement found 21.89 grams of methamphetamine and

25.00 grams of marijuana in the computer repair building. The methamphetamine

was found among three bags in Euchner’s desk, containing respective amounts of

1.15 grams, 6.91 grams, and 13.83 grams. Deputy Ehlers testified: “Usually to the

user, a gram of methamphetamine is a lot. They’re usually sold in gram increments

or less.” Deputy Kinnaman agreed, testifying that a typical user would possess

“[u]p to a gram.”

         The marijuana was found in a mason jar in the bottom drawer of Euchner’s

desk. Two digital scales were also found in the desk, one of which had a green,

leafy substance on it. And officers found $1394.00 in cash at the business, mostly

consisting of $1.00 bills, $320.00 in quarters, $85.60 in dimes, and $65.30 in

nickels. At the residence, officers uncovered a marijuana roach in the nightstand

of an upstairs bedroom. The roach was inside one of the pill pouch baggies like

those found in the business building.
                                          5


       After Euchner was arrested and the search ended, he was interviewed by

Deputy Ehlers.     During the interview, Euchner told the deputy he would do

controlled buys for the police, touting his ability to get “pounds of

methamphetamine.” This led Deputy Ehlers to believe that Euchner had been in

the “game for a while. He has higher connections. Your general user does not

have that connection.”

       The jury ultimately found Euchner guilty of possession of methamphetamine

with intent to deliver, possession of marijuana with intent to deliver, and failure to

affix a drug-tax stamp. Following the guilty verdicts, Euchner moved for a new trial

and renewed a motion for judgment of acquittal he made at trial, both of which

were denied at the time of sentencing.

II.    Standards of Review

       Appellate review of a challenge to a search warrant for an alleged lack of

probable cause is de novo, based on the totality of the circumstances. See State

v. McNeal, 867 N.W.2d 91, 99 (Iowa 2015). Challenges to the sufficiency of the

evidence supporting a conviction are reviewed for correction of errors at law. State

v. Crawford, 974 N.W.2d 510, 517 (Iowa 2022).

III.   Analysis

       A.     Search Warrant

       In challenging the district court’s denial of his motion to suppress, Euchner

argues the search warrant was not supported by probable cause because the

“plain smell” doctrine is unreliable and the “information in this case was stale” given

the time between the issuance of the warrant and its execution. Though Euchner

intertwines his arguments about plain smell and staleness, we view them as
                                          6


separate issues—the former on the initial existence of probable cause and the

latter on the dissipation of probable cause due to passage of time. We accordingly

address them separately, starting with the plain-smell doctrine.

               1.     Does the search warrant pass the smell test?

         When examining challenges to probable cause to support a warrant, we “do

not make an independent determination of probable cause.” McNeal, 867 N.W.2d

at 100. Instead, we merely determine “whether the issuing judge had a substantial

basis for concluding probable cause existed.” Id. (quoting State v. Gogg, 561

N.W.2d 360, 363 (Iowa 1997)). “[W]e draw all reasonable inferences to support

the judge’s finding of probable cause and give great deference to the judge’s

finding”—“[c]lose cases are decided in favor of upholding the validity of the

warrant.” Id. (first alteration in original) (quoting Gogg, 561 N.W.2d at 364).

         This is not a close case. Euchner simply argues the plain-smell doctrine

“should be rejected on the basis of unreliability,” pointing to what he says are

undetectable differences between the odor of legal and illegal items containing

THC, as well as “the mobility of odors.” But we cannot reject a doctrine that has

been adopted by our supreme court, see State v. Hastings, 466 N.W.2d 697, 700

(Iowa Ct. App. 1990), as this one was in State v. Watts, 801 N.W.2d 845, 850 (Iowa

2011).

         In Watts, our supreme court considered whether an officer’s detection of an

“overpowering odor of raw marijuana coming from inside the apartment” coupled

with his experience in investigating controlled substances offenses was “enough

to sustain the warrant by themselves.” 801 N.W.2d at 853. The court found it was,

noting that the United States Supreme Court has held:
                                          7


       If the presence of odors is testified to before a magistrate and he
       finds the affiant qualified to know the odor, and it is one sufficiently
       distinctive to identify a forbidden substance, this Court has never
       held such a basis insufficient to justify issuance of a search warrant.
       Indeed it might very well be found to be evidence of most persuasive
       character.

Id. at 854 (quoting Johnson v. United States, 333 U.S. 10, 13 (1948)). The Watts

court stated it had “followed this reasoning” in past cases “and held that a trained

officer’s detection of a sufficiently distinctive odor, by itself or when accompanied

by other facts, may establish probable cause.” Id. (emphasis added) (collecting

cases).

       Euchner tries to distinguish Watts, arguing it “is inapplicable to the instant

matter, as in that case the police were in a common hallway when they detected

the odor of marijuana, and were able to isolate the apartment from which the odor

was emanating.” The deputies here were able to do the same thing, even though

they were outside. Both smelled marijuana “coming from around the area of the

PC repair building” and “from the back door entrance of the house as well.” And

both were “qualified to know the odor,” Johnson, 333 U.S. at 13, given their training

and experience with marijuana cases as described in the search warrant

application. We have found similar facts sufficient to establish probable cause for

the issuance of a search warrant of a home. See State v. Wemer, No. 15-0094,

2016 WL 740443, at *1, *3–4 (Iowa Ct. App. Feb. 24, 2016) (finding facts arising

from officer’s “initial approach to the home”—the smell of marijuana—“alone

furnished probable cause for the search warrant”). A majority of other courts have

as well. See Watts, 801 N.W.2d at 854–55 (collecting cases); see also State v.

Kazmierczak, 771 S.E.2d 473, 478 (Ga. Ct. App. 2015) (collecting cases).
                                           8


       In light of these cases, which applied the plain-smell doctrine to searches

of homes, Euchner’s argument about Iowa’s recognition of the “special sanctity” of

homes versus automobiles is not up to snuff. He contends a “more stringent

standard under the Iowa constitution is warranted as Euchner’s home and

business were searched (as opposed to an automobile).”               But he has not

articulated what that “more stringent standard” would be. See State v. Simmons,

714 N.W.2d 264, 272 (Iowa 2006) (declining to depart from Fourth Amendment

jurisprudence where defendant “has not asserted and we have not found a basis

to distinguish the protection afforded by the Iowa Constitution from those afforded

by the federal constitution”). In any event, there is no state or federal constitutional

violation when a search warrant is issued based on probable cause. See, e.g.,

Gogg, 561 N.W.2d 360, 363 (Iowa 1997). We find that is the case here considering

the totality of the circumstances detailed above, along with all reasonable

inferences to support the magistrate’s probable-cause finding.

              2.      Was the search warrant stale?

       Euchner nevertheless argues that the actual search was not supported by

probable cause at the time it was conducted because “the information was too

remote in time to be reliable.”2


2 We note that most of the caselaw considers staleness as it relates to the time
between when evidence was observed and issuance of a search warrant. See,
e.g., Gogg, 561 N.W.2d at 362–63, 368; State v. Randle, 555 N.W.2d 666, 670
(Iowa 1996); State v. Gillespie, 503 N.W.2d 612, 614 (Iowa 1993); State v.
Woodcock, 407 N.W.2d 603, 605 (Iowa 1987); State v. Kaufman, 265 N.W.2d 610,
616 (Iowa 1978); State v. Cassady, 243 N.W.2d 581, 582 (Iowa 1976); State v.
Bean, 239 N.W.2d 556, 559 (Iowa 1976); State v. Strough, No. 10-1544, 2011 WL
4578406, at *3 (Iowa Ct. App. Oct. 5, 2011).
       However, the timing of when a warrant is executed is in play in some other
cases, which apply analyses like that used in the above cases. See State v.
                                         9


       “Because probable cause requires a reasonable belief that evidence of a

crime will be found on the premises to be searched, it is important the information

upon which this belief is based be current and not remote in time.” Id. at 367. But

“[t]he passage of time alone is not determinative.” Id. “Whether information is

stale depends on the circumstances of each case.” Randle, 555 N.W.2d at 670.

Those circumstances include:

       (1) [T]he character of the crime (whether an isolated event or an
       ongoing activity), (2) the character of the criminal (nomadic or
       stable), (3) the nature of the thing to be seized (perishable, easily
       destroyed, not affixed and easily removable, or of enduring utility to
       the holder), and (4) the place to be searched (mere criminal forum of
       convenience or secure operational base).

Gogg, 561 N.W.2d at 367 (internal citations omitted).

       On the first factor, Euchner points out that his “situation was an isolated

event” and there were “no allegations of ongoing criminal activity.” He is correct

that this was an isolated event. And, on the third factor, he is also correct that

“[d]rugs are readily consumable or transferable.”3 Grogg, 561 N.W.2d at 367.

“[W]here an isolated observance of a drug offense is involved, ‘probable cause

diminishes quickly,’ due in large part to the fact that drugs are ‘readily consumable

or transferable.’” Strough, 2011 WL 4578406, at *3 (quoting Gogg, 561 N.W.2d at




Paterno, 309 N.W.2d 420, 423 (Iowa 1981); State v. Crawford, No. 01-1868, 2003
WL 118364, at *2 (Iowa Ct. App. Jan. 15, 2003).
3 The second factor—Euchner’s stability in the community—makes it more

reasonable to assume that evidence would remain on his property unlike a
defendant who was nomadic. See Shoemaker v. State, 451 A.2d 127, 136 (Md.
Ct. Spec. App. 1982). And, as Euchner acknowledges, the fourth factor
considering the place to be searched does not weigh in favor of or against his
staleness claim.
                                         10


367). That said, “[w]hether the criminal activity is continuous or isolated does not

matter if the passage of time . . . is not significant.” Gogg, 561 N.W.2d at 367.

       In Gogg, the supreme court rejected a staleness claim only because the

passage of time between an informant’s observations and issuance of the search

warrant—six days—was not a significant amount of time. Id. at 368. Similarly, in

Paterno, the supreme court rejected a staleness claim when an informant’s

observations occurred on June 19, a warrant application was submitted on June

21, and the warrant was executed on June 26. 309 N.W.2d at 421–24. The court

acknowledged the “case dealt with the presence of controlled substances on a

single instance” and “in such cases probable cause ordinarily does not continue

for an extended period of time.” Id. at 424. Yet the court found probable cause

continued to exist “at the time of the issuance and execution of the warrant,” noting

“probable cause does not require absolute proof that the contraband was in the

place in question at the very moment the warrant was issued and executed.” Id.;

accord Crawford, 2003 WL 118364, at *2 (finding a reasonable person could

believe that if stolen property and clothes used in a robbery were at the property

when the warrant was issued, it would not have been removed by the time of the

search eight days later).

       Based on these cases, we conclude that although this was an isolated event

and the evidence sought was easily removable, the passage of six days was not

significant enough to render the warrant stale.

       B.     Sufficiency of the Evidence

       Making the argument that he was a drug user and not a drug dealer,

Euchner claims the evidence was insufficient to show he intended to deliver the
                                         11


methamphetamine and marijuana. He points to his explanation that the baggies

were intended to be used for storing computer parts; the possibility “that users

b[u]y larger quantities for their own consumption”; the nature of the currency found;

the evidence of personal use, like the methamphetamine pipes and marijuana

roach; the possibility that the scales were used for weighing gunpowder; and the

lack of a ledger, prior controlled buys, and cutting agents.

       While there may have been alternate explanations for the items found at

Euchner’s property, that is not the question before us. See State v. Musser, 721

N.W.2d 758, 761 (Iowa 2006) (noting it is not the job of the court in reviewing a

motion for judgment of acquittal “to resolve conflicts in the evidence,” “determine

the plausibility of explanations, or to weigh the evidence” (citation omitted)).

Instead, in reviewing a challenge to the sufficiency of the evidence, we view “the

evidence ‘in the light most favorable to the State, including all reasonable

inferences that may be fairly drawn from the evidence.’” State v. Ortiz, 905 N.W.2d

174, 180 (Iowa 2017) (quoting State v. Huser, 894 N.W.2d 472, 490 (Iowa 2017)).

“We will uphold the verdict if substantial evidence in the record supports it.” Id.

Evidence is not insubstantial just because it might support a different conclusion;

the only question is whether the evidence supports the finding actually made. See

State v. Jones, 967 N.W.2d 336, 339 (Iowa 2021).

       As Euchner recognizes, possession of drugs with intent to deliver “may be

inferred from the manner of packaging the drugs, from large amounts of

unexplained cash, as well as from the quantity of drugs.” State v. Adams, 554

N.W.2d 686, 692 (Iowa 1996) (internal citations omitted).             All of these

circumstances were present here.
                                         12


       In   Euchner’s    desk,   law    enforcement     found   21.89    grams     of

methamphetamine, spread between three bags containing 1.15 grams, 6.91

grams, 13.83 grams, and 25.00 grams of marijuana in a mason jar. Both Deputy

Ehlers and Kinnaman testified those amounts were well beyond what a normal

user would possess. The different weights of the methamphetamine also mattered

to Deputy Ehlers, who testified it showed “that it’s starting to get separated” for

resale. He explained dealers typically take larger amounts of methamphetamine—

like the bag with 13.83 grams—and then use a scale to “break those amounts

down to smaller amounts” they put into baggies to sell.

       Deputy Ehlers testified that he also “found multiple bundles of baggies

that . . . are used to package narcotics” in Euchner’s desk and no baggies with

computer parts in them—just a baggie with a marijuana roach and another with

methamphetamine. He found two digital scales near the drugs in the business

building, one of which had a leafy green residue on it, and $1394.00 in cash.

Though the deputies recognized most dealers would have cash in denominations

larger than one-dollar bills, Ehlers testified, “Currency is currency.” He also said

the smaller amounts of money suggested that Euchner had just purchased the

stock, so all the money was in the drugs. Finally, when Euchner said he would

conduct controlled buys for the police, he told Ehlers that he could get “pounds of

methamphetamine.” This led the deputy to believe Euchner had connections in

the drug trade and was more than just a user.

       In sum, though Euchner tried to explain away these indicators of drug

dealing, “the jury was not required to accept the defendant’s version of the events.”

Jones, 967 N.W.2d at 343 (cleaned up). Viewing the evidence in the light most
                                      13


favorable to the State, we conclude there is sufficient evidence that Euchner

possessed the methamphetamine and marijuana with the intent to deliver.

IV.   Conclusion

      We affirm the denial of Euchner’s motion to suppress and find sufficient

evidence supported the challenged verdicts.

      AFFIRMED.